Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 08/25/2022, have been fully considered but they are moot in view of new grounds of rejections. The reasons set forth below. 

Applicant’s invention as claimed:
Drawings
The formal drawings received on 09/16/2014 have been entered.

Preamble
The recitation presented in the preamble of the claim has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).


First Set of Prior Art Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Integrating Scale Out and Fault Tolerance in Stream Processing using Operator State Management, June 22–27, 2013, ACM, pages 725-736, hereinafter, “Fernandez”) in view of Andrade et al. (Pub. No.: US 2011/0083046, hereinafter, “Andrade”), and further in view of Hirairi, Koji (Patent No.: US 6,028,987, hereinafter, “Hirairi”).
Claims 1, 10, 12. Fernandez teaches A computer-implemented method executed by at least one processor for managing a streaming application – on page 726 (A cloud-hosted SPS can improve the processing throughput of computationally expensive queries by parallelising operators, which would otherwise become a bottleneck.)
Fernandez teaches the method comprising: creating a streaming application that comprises a flow graph that includes a plurality of operators that process a plurality of data tuples – on page 727 and Fig. 1 (Tuples are processed by operators. As shown at the top of Fig. 1, a query is specified as a directed acyclic query graph q = (O, S) where O is the set of operators and S is the set of streams.)
Fernandez teaches wherein the plurality of operators comprises at least a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples, wherein the first logic for processing data tuples is different than the second logic for processing data tuples – on page 732 (A forwarder operator routes tuples downstream according to their type. The stateful toll calculator maintains tolls and detects accidents. The stateful toll assessment operator computes account balances and responds to balance queries in tuples.) For example, the forwarder operator equates to the first operator having first logic and the stateful toll calculator equates to the second operator having second logic. 
Fernandez teaches executing the streaming application – on pages 727, 731 (In the physical execution graph, an operator o may be parallelised into a set of partitioned operators. The execution graph is used by a deployment manager to initialise VMs, deploy operators, set up stream communication and start processing.)
Fernandez teaches while executing the streaming application, creating and deploying a helper operator that has an input and an output that initially are disconnected – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.)
Fernandez teaches monitoring performance of at least one of the plurality of operators in the streaming application as the streaming application executes – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. To support dynamic scale out, we add a bottleneck detector that, based on system statistics, identifies the bottleneck operators in the query.)
Fernandez teaches determining that one operator of the at least one operators in the streaming application becomes a bottleneck; in response to determining the one operator of the at least one operators in the streaming application becomes the bottleneck, adjusting the helper operator by connecting the input and the output of the helper operator to the one operator in the flow graph, and using the helper operator in conjunction with the one operator to process the data tuples corresponding to the one operator to alleviate the bottleneck in the one operator, – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck. In the same way, additional operators can be added to the execution graph for further scale out (Fig. 3c).)
Fernandez teaches wherein the one operator comprises the first operator, and wherein the helper operator implements the first logic associated with the first operator to process the data tuples corresponding to the first operator; – on page 732 (A forwarder operator routes tuples downstream according to their type. The stateful toll calculator maintains tolls and detects accidents. The stateful toll assessment operator computes account balances and responds to balance queries in tuples.)
Fernandez teaches determining that the one operator of the at least one operators ceases to be the bottleneck; in response to the one operator of the least one operators ceasing to be the bottleneck, adjusting the helper operator by ceasing the processing of the data tuples corresponding to the one operator; – on page 730 (For example, to scale in operators when resources are under-utilised, the state of two operators can be merged.)
Fernandez teaches detecting the bottleneck at the second operator; in response to detecting the bottleneck at the second operator, re-tasking the helper operator to connect to the second operator and implementing the second logic associated with the second operator to process the data tuples corresponding to the second operator. – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck. In the same way, additional operators can be added to the execution graph for further scale out (Fig. 3c).)

Fernandez does not explicitly teach wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples.
However, Andrade teaches wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples – in paragraph [0018], Figs. 2A, 2B, 4A, 4B, 5A, 5B, 7. The number of operators in the flow graph of Andre may be “one or more,” for example, the number of operators is illustrated in numerous flow graphs as two. In those examples, the helper operator includes a replica of the logic for both of the operators, i.e., all of the operators in the flow graph. Also, refer to pages 10-11 of the Patent Board Decision of Appl. Num. 14308993 dated 12/25/2018.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez with Andrade to include wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.

Combination of Fernandez and Andrade does not explicitly teach wherein adjusting the helper operator further comprises disconnecting the helper operator from the one operator.
However, Hirairi teaches wherein adjusting the helper operator further comprises disconnecting the helper operator from the one operator; – on lines 27-29 in column 105, on lines 35-37 in column 116 (Accordingly, as shown in FIG. 49B, a binary tree using the K logic circuits KLR simplified by deleting the redundant logic is obtained.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Hirairi to include wherein adjusting the helper operator further comprises disconnecting the helper operator from the one operator, as taught by Andrade, in paragraph [0002], to provide fault tolerance for component-based applications, and relates more specifically to high availability techniques for stream processing applications, a particular type of component-based application.

Claim 2. Combination of Fernandez, Andrade, and Hirairi teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Fernandez teaches wherein an operator becomes a bottleneck by processing incoming data tuples at a rate less than a rate of receiving the incoming data tuples – on pages 726, 730-735 (To scale out dynamically, the SPS must identify the bottleneck operator, limiting processing throughput of a query. Bottleneck operators prevent the system from increasing processing throughput.)
In software engineering, a bottleneck occurs when the capacity of an application or a computer system is severely limited by a single component, like the neck of a bottle slowing down the overall water flow. The bottleneck has lowest throughput of all parts of the transaction path.

Claim 3. Combination of Fernandez, Andrade, and Hirairi teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein a streams manager detects when the one operator becomes a bottleneck – on pages 731 (a bottleneck detector that, based on system statistics, identifies the bottleneck operators in the query,)

Claim 4. Combination of Fernandez, Andrade, and Hirairi teaches The method of claim 3 – refer to the indicated claim for reference(s).
Fernandez teaches wherein the streams manager detects when the one operator becomes a bottleneck by monitoring at least one condition in the one operator – on pages 726, 730-735 (Bottleneck operators prevent the system from increasing processing throughput. Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 5. Combination of Fernandez, Andrade, and Hirairi teaches The method of claim 3 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein the streams manager detects when the one operator becomes a bottleneck by comparing performance of the one operator with at least one threshold – on pages 726, 730-735 (Bottleneck operators prevent the system from increasing processing throughput. Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 7. Combination of Fernandez, Andrade, and Hirairi teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein monitoring the performance of the at least one of the plurality of operators is performed by comparing current performance of the at least one of the plurality of operators to at least one defined performance threshold – on pages 726, 730-735 (Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 8. Combination of Fernandez, Andrade, and Hirairi teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein the helper operator implements logic for the one operator and processes data tuples in parallel with the one operator in the flow graph after the streams manager adjusts the helper operator – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck.)

Claim 9. Combination of Fernandez, Andrade, and Hirairi teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches further comprising dynamically creating and destroying a plurality of helper operators as needed during execution of the streaming application – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.) Fernandez teaches on page 730 (For example, to scale in operators when resources are under-utilised, the state of two operators can be merged.)

Claims 11, 13. Combination of Fernandez, Andrade, and Hirairi teaches The computer system of claim 10 – refer to the indicated claim for reference(s).  

Andrade further teaches wherein the helper operator implements logic for all of the plurality of operators – in paragraph [0018], Figs. 2A, 2B, 4A, 4B, 5A, 5B. The number of operators in the flow graph of Andre may be “one or more,” for example, the number of operators is illustrated in numerous flow graphs as two. In those examples, the helper operator includes a replica of the logic for both of the operators, i.e., all of the operators in the flow graph. Also, refer to pages 10-11 of the Patent Board Decision of Appl. Num. 14308993.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Hirairi with Andrade to include wherein the helper operator implements logic for all of the plurality of operators, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Integrating Scale Out and Fault Tolerance in Stream Processing using Operator State Management, June 22–27, 2013, ACM, pages 725-736, hereinafter, “Fernandez”) in view of Andrade et al. (Pub. No.: US 2011/0083046, hereinafter, “Andrade”), and further in view of Hirairi, Koji (Patent No.: US 6,028,987, hereinafter, “Hirairi”) and Doherty et al. (Patent No.: US 8,189,479, hereinafter, “Doherty”).
Claim 6. Combination of Fernandez, Andrade, and Hirairi teaches The method of claim 3 – refer to the indicated claim for reference(s).  

Combination of Fernandez, Andrade, and Hirairi does not explicitly teach wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator.
However, Doherty teaches wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager – on lines 34-47 in column 12 (FIG. 11 is a flow diagram illustrating an embodiment of a process for reporting congestion to neighbors in a mesh network. In 1100, a packet is sent to a node. For example, a source node sends a data packet to a next node according to a graph according to a scheduled timeslot and channel that is mapped to a frequency (e.g., a one-to-one mapping or pseudorandom sequence mapping) as indicated in a superframe. In 1102, an acknowledgement is received from the node. In 1104, determine whether there is congestion at the node. For example, the received acknowledgement is used to determine if there is congestion (e.g., a message indication in the acknowledgement indicating a level of congestion at the node).)
Doherty teaches wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator – on lines 31-36 in column 5, on lines 42-51 in column 11 (A node is congested when packets need to wait for retransmission to the next hop along their route because of other packets in the node's transmission queue. Congestion results when there is insufficient bandwidth allocated for the node to forward any locally or externally generated packet before another packet is inserted into the queue. A node detects that it is congested. For example, the node checks the number of packets awaiting transmission in its output queue. In some embodiments, the congested node reports on its congestion to all nodes sending it data to forward. In some embodiments, a node congestion report is achieved by including it in the acknowledgement to receipt of a data packet.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez, Andrade, and Hirairi with Doherty to include the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator, as taught by Andrade, in paragraph [0003], to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure.


Second Set of Prior Art Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Integrating Scale Out and Fault Tolerance in Stream Processing using Operator State Management, June 22–27, 2013, ACM, pages 725-736, hereinafter, “Fernandez”) in view of Andrade et al. (Pub. No.: US 2011/0083046, hereinafter, “Andrade”), and further in view of Watanabe et al. (Patent No.: US 4,960,724, hereinafter, “Watanabe”).
Claims 1, 10, 12. Fernandez teaches A computer-implemented method executed by at least one processor for managing a streaming application – on page 726 (A cloud-hosted SPS can improve the processing throughput of computationally expensive queries by parallelising operators, which would otherwise become a bottleneck.)
Fernandez teaches the method comprising: creating a streaming application that comprises a flow graph that includes a plurality of operators that process a plurality of data tuples – on page 727 and Fig. 1 (Tuples are processed by operators. As shown at the top of Fig. 1, a query is specified as a directed acyclic query graph q = (O, S) where O is the set of operators and S is the set of streams.)
Fernandez teaches wherein the plurality of operators comprises at least a first operator having first logic for processing data tuples and a second operator having second logic for processing data tuples, wherein the first logic for processing data tuples is different than the second logic for processing data tuples – on page 732 (A forwarder operator routes tuples downstream according to their type. The stateful toll calculator maintains tolls and detects accidents. The stateful toll assessment operator computes account balances and responds to balance queries in tuples.) For example, the forwarder operator equates to the first operator having first logic and the stateful toll calculator equates to the second operator having second logic. 
Fernandez teaches executing the streaming application – on pages 727, 731 (In the physical execution graph, an operator o may be parallelised into a set of partitioned operators. The execution graph is used by a deployment manager to initialise VMs, deploy operators, set up stream communication and start processing.)
Fernandez teaches while executing the streaming application, creating and deploying a helper operator that has an input and an output that initially are disconnected – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.)
Fernandez teaches monitoring performance of at least one of the plurality of operators in the streaming application as the streaming application executes – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. To support dynamic scale out, we add a bottleneck detector that, based on system statistics, identifies the bottleneck operators in the query.)
Fernandez teaches determining that one operator of the at least one operators in the streaming application becomes a bottleneck; in response to determining the one operator of the at least one operators in the streaming application becomes the bottleneck, adjusting the helper operator by connecting the input and the output of the helper operator to the one operator in the flow graph, and using the helper operator in conjunction with the one operator to process the data tuples corresponding to the one operator to alleviate the bottleneck in the one operator, – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck. In the same way, additional operators can be added to the execution graph for further scale out (Fig. 3c).)
Fernandez teaches wherein the one operator comprises the first operator, and wherein the helper operator implements the first logic associated with the first operator to process the data tuples corresponding to the first operator; – on page 732 (A forwarder operator routes tuples downstream according to their type. The stateful toll calculator maintains tolls and detects accidents. The stateful toll assessment operator computes account balances and responds to balance queries in tuples.)
Fernandez teaches determining that the one operator of the at least one operators ceases to be the bottleneck; in response to the one operator of the least one operators ceasing to be the bottleneck, adjusting the helper operator by ceasing the processing of the data tuples corresponding to the one operator; – on page 730 (For example, to scale in operators when resources are under-utilised, the state of two operators can be merged.)
Fernandez teaches detecting the bottleneck at the second operator; in response to detecting the bottleneck at the second operator, re-tasking the helper operator to connect to the second operator and implementing the second logic associated with the second operator to process the data tuples corresponding to the second operator. – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck. In the same way, additional operators can be added to the execution graph for further scale out (Fig. 3c).)

Fernandez does not explicitly teach wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples.
However, Andrade teaches wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples – in paragraph [0018], Figs. 2A, 2B, 4A, 4B, 5A, 5B, 7. The number of operators in the flow graph of Andre may be “one or more,” for example, the number of operators is illustrated in numerous flow graphs as two. In those examples, the helper operator includes a replica of the logic for both of the operators, i.e., all of the operators in the flow graph. Also, refer to pages 10-11 of the Patent Board Decision of Appl. Num. 14308993 dated 12/25/2018.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez with Andrade to include wherein the helper operator comprises the first logic for processing data tuples and the second logic for processing data tuples, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.

Combination of Fernandez and Andrade does not explicitly teach wherein adjusting the helper operator further comprises disconnecting the helper operator from the one operator.
However, Watanabe teaches wherein adjusting the helper operator further comprises disconnecting the helper operator from the one operator; – on lines 20-29 in column 8 (In step (10), unused or unnecessary gates are deleted by a known method for deleting redundant logic. The method for deleting redundant logic is such that, when there is, for example, a logic circuit in which a NAND gate circuit receives N input signals through N inverter circuits and the output signal of the NAND gate circuit is output through an inverter circuit, such a circuit is converted into a single N-input NOR gate circuit so that (N+1) inverters comprised of the above inputs and output are deleted.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Andrade with Watanabe to include wherein adjusting the helper operator further comprises disconnecting the helper operator from the one operator, as taught by Andrade, in paragraph [0002], to provide fault tolerance for component-based applications, and relates more specifically to high availability techniques for stream processing applications, a particular type of component-based application.

Claim 2. Combination of Fernandez, Andrade, and Watanabe teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Fernandez teaches wherein an operator becomes a bottleneck by processing incoming data tuples at a rate less than a rate of receiving the incoming data tuples – on pages 726, 730-735 (To scale out dynamically, the SPS must identify the bottleneck operator, limiting processing throughput of a query. Bottleneck operators prevent the system from increasing processing throughput.)
In software engineering, a bottleneck occurs when the capacity of an application or a computer system is severely limited by a single component, like the neck of a bottle slowing down the overall water flow. The bottleneck has lowest throughput of all parts of the transaction path.

Claim 3. Combination of Fernandez, Andrade, and Watanabe teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein a streams manager detects when the one operator becomes a bottleneck – on pages 731 (a bottleneck detector that, based on system statistics, identifies the bottleneck operators in the query,)

Claim 4. Combination of Fernandez, Andrade, and Watanabe teaches The method of claim 3 – refer to the indicated claim for reference(s).
Fernandez teaches wherein the streams manager detects when the one operator becomes a bottleneck by monitoring at least one condition in the one operator – on pages 726, 730-735 (Bottleneck operators prevent the system from increasing processing throughput. Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 5. Combination of Fernandez, Andrade, and Watanabe teaches The method of claim 3 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein the streams manager detects when the one operator becomes a bottleneck by comparing performance of the one operator with at least one threshold – on pages 726, 730-735 (Bottleneck operators prevent the system from increasing processing throughput. Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 7. Combination of Fernandez, Andrade, and Watanabe teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein monitoring the performance of the at least one of the plurality of operators is performed by comparing current performance of the at least one of the plurality of operators to at least one defined performance threshold – on pages 726, 730-735 (Every r seconds, VMs hosting operators submit CPU utilisation reports to the bottleneck detector, which record the user and system CPU time that each operator executed. When k consecutive reports from an operator are above a user-defined threshold, the bottleneck detector notifies the scale out coordinator to parallelise the operator. Empirically, we determined that collecting CPU utilisation reports every r=5 s and scaling out after k=2 consecutive measurements are above =70% utilisation of the CPU time slice leads to appropriate scaling.)

Claim 8. Combination of Fernandez, Andrade, and Watanabe teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches wherein the helper operator implements logic for the one operator and processes data tuples in parallel with the one operator in the flow graph after the streams manager adjusts the helper operator – on pages 726, 730-735 (To scale out stateful operators, the SPS monitors queries for bottleneck operators and, according to a scale out policy, parallelises individual operators at runtime. The upstream VM with the checkpointed state of the bottleneck operator requests the allocation of extra VMs and deploys new partitioned operators, alleviating the bottleneck.)

Claim 9. Combination of Fernandez, Andrade, and Watanabe teaches The method of claim 1 – refer to the indicated claim for reference(s).  
Fernandez teaches further comprising dynamically creating and destroying a plurality of helper operators as needed during execution of the streaming application – on pages 726, 727, 730 and Fig. 1 (An operator o takes n input streams, denoted by the set Io = {s1; … ; sn}, processes their tuples and produces one or more output streams, Oo. Decisions about parallelising operators can occur dynamically-at runtime. Static To scale out queries at runtime, the SPS partitions operators on-demand in response to bottleneck operators. After scaling out a bottleneck operator, its processing load is shared among a set of new partitioned operators, thus increasing available resources to the SPS.) Fernandez teaches on page 730 (For example, to scale in operators when resources are under-utilised, the state of two operators can be merged.)

Claims 11, 13. Combination of Fernandez, Andrade, and Watanabe teaches The computer system of claim 10 – refer to the indicated claim for reference(s).  

Andrade further teaches wherein the helper operator implements logic for all of the plurality of operators – in paragraph [0018], Figs. 2A, 2B, 4A, 4B, 5A, 5B. The number of operators in the flow graph of Andre may be “one or more,” for example, the number of operators is illustrated in numerous flow graphs as two. In those examples, the helper operator includes a replica of the logic for both of the operators, i.e., all of the operators in the flow graph. Also, refer to pages 10-11 of the Patent Board Decision of Appl. Num. 14308993.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez and Watanabe with Andrade to include wherein the helper operator implements logic for all of the plurality of operators, as taught by Fernandez, on pages 725-727, to provide users with fresh, low latency results using a technique that must be fault tolerant with fast recovery times and cope with regular failures.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (Integrating Scale Out and Fault Tolerance in Stream Processing using Operator State Management, June 22–27, 2013, ACM, pages 725-736, hereinafter, “Fernandez”) in view of Andrade et al. (Pub. No.: US 2011/0083046, hereinafter, “Andrade”), and further in view of Watanabe et al. (Patent No.: US 4,960,724, hereinafter, “Watanabe”) and Doherty et al. (Patent No.: US 8,189,479, hereinafter, “Doherty”).
Claim 6. Combination of Fernandez, Andrade, and Watanabe teaches The method of claim 3 – refer to the indicated claim for reference(s).  

Combination of Fernandez, Andrade, and Watanabe does not explicitly teach wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator.
However, Doherty teaches wherein the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager – on lines 34-47 in column 12 (FIG. 11 is a flow diagram illustrating an embodiment of a process for reporting congestion to neighbors in a mesh network. In 1100, a packet is sent to a node. For example, a source node sends a data packet to a next node according to a graph according to a scheduled timeslot and channel that is mapped to a frequency (e.g., a one-to-one mapping or pseudorandom sequence mapping) as indicated in a superframe. In 1102, an acknowledgement is received from the node. In 1104, determine whether there is congestion at the node. For example, the received acknowledgement is used to determine if there is congestion (e.g., a message indication in the acknowledgement indicating a level of congestion at the node).)
Doherty teaches wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator – on lines 31-36 in column 5, on lines 42-51 in column 11 (A node is congested when packets need to wait for retransmission to the next hop along their route because of other packets in the node's transmission queue. Congestion results when there is insufficient bandwidth allocated for the node to forward any locally or externally generated packet before another packet is inserted into the queue. A node detects that it is congested. For example, the node checks the number of packets awaiting transmission in its output queue. In some embodiments, the congested node reports on its congestion to all nodes sending it data to forward. In some embodiments, a node congestion report is achieved by including it in the acknowledgement to receipt of a data packet.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fernandez, Andrade, and Watanabe with Doherty to include the one operator detects when the one operator becomes a bottleneck and sends a notification to the streams manager, wherein the streams manager detects when the one operator becomes a bottleneck by receiving the notification from the one operator, as taught by Andrade, in paragraph [0003], to ensure that stream processing applications continue to generate semantically correct results even in the presence of failure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449